DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Rejection of Claims 1-20 under 35 U.S.C. § 112(b)”, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 112(b) have been fully considered and are partially persuasive.  Therefore, the rejection of claims 1-20 has been withdrawn except for claims 8 and 18.  The reason for maintaining the rejection of claims 8 and 18 is that Applicant did not address how the same preamble, there is only 1 preamble in claim 1, is different. 

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  delete “above steps” in line 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now recite, “repeating the step S2 and one or more of the steps S3, S4, S5, and S6”. The specification fails to disclose how the repeated S4, S5 and S6 occur without the repetition of preceding step(s). For example, fig. 1 shows a repeated S4 requires a repeated S3 to occur but given that the claim states “one or more”, a repeated S3 is not required to occur. Additionally, fig. 1 shows a repeated S5 requires repeated S3 and S4 to occur but given that the claim states “one or more”, repeated S3 and S4 are not required to occur. Lastly, fig. 1 shows a repeated S6 requires repeated S3 and S4 to occur but given that the claim states “one or more”, repeated S3 and S4 are not required to occur. Claims 2-8 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 11 recite the same deficiency and is thus rejected under similar rationale. Claims 12-18 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale. Claim 19 recite the same deficiency of claim 1 and is thus rejected under similar rationale. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Regarding claim 9, Applicant has amended claim 9 to now recite, “repeating…the step S102 and one or more of the steps S103, S104, S105, and S106”. The specification fails to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear how it is possible to have “the preamble sent to the base station at the preamble transmission opportunity within the preset time window” and “the preamble
Regarding claim 18, it is unclear how it is possible to have “the preamble sent to the base station at the preamble transmission opportunity within the preset time window” and “the preamble sent to the base station at the preamble transmission opportunity within the next preset time window” being “different preambles”. There is a contradiction within this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476